IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 October 20, 2009
                                 No. 09-20350
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

GUILLERMO TORRES-MENCHACA, also known as Guillermo Torres, also
known as Guillermo Menchaca Torres, also known as Guillermo Mechaca Torres,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:08-CR-478-1


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Appealing the judgment in a criminal case, Guillermo Torres-Menchaca
raises arguments that are foreclosed by United States v. Ayala, 542 F.3d 494,
495 (5th Cir. 2008), cert. denied, 129 S. Ct. 1388 (2009), which held that a
violation of T EXAS P ENAL C ODE § 21.11(a) constitutes the offense of sexual abuse
of a minor, justifying a U.S.S.G. § 2L1.2(b)(1)(A)(ii) offense level increase. The




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                               No. 09-20350

Government’s motion for summary affirmance is GRANTED, and the judgment
of the district court is AFFIRMED.




                                     2